RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 21a0021p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                  ┐
                                   Plaintiff-Appellee,      │
                                                            │
                                                             >        No. 20-5640
        v.                                                  │
                                                            │
                                                            │
 HOMERO QUINTANILLA NAVARRO,                                │
                           Defendant-Appellant.             │
                                                            ┘

                        Appeal from the United States District Court
                      for the Middle District of Tennessee at Nashville.
                 No. 3:17-cr-00167-1—Aleta Arthur Trauger, District Judge.

                             Decided and Filed: January 28, 2021

                 Before: MOORE, ROGERS, and GRIFFIN, Circuit Judges.
                                _________________

                                           COUNSEL

ON BRIEF: Michael C. Holley, FEDERAL PUBLIC DEFENDER’S OFFICE, Nashville,
Tennessee, for Appellant. Amanda J. Klopf, UNITED STATES ATTORNEY’S OFFICE,
Nashville, Tennessee, for Appellee.

         GRIFFIN, J., delivered the opinion of the court in which ROGERS, J., joined. MOORE,
J. (pp. 8–12), delivered a separate dissenting opinion.

                                     _________________

                                            OPINION
                                     _________________

       GRIFFIN, Circuit Judge.

       Homero Quintanilla Navarro appeals the district court’s denial of his motion for
compassionate release. He argues that his poor health, coupled with the COVID-19 pandemic
 No. 20-5640                    United States v. Quintanilla Navarro                       Page 2


and his status as a non-violent offender, tipped the balance of the factors under 18 U.S.C.
§ 3553(a) in his favor, so the district court abused its discretion by coming to the opposite
conclusion. We disagree and affirm.

                                                   I.

       In 2017, defendant pleaded guilty with the benefit of a plea agreement reached under
Federal Rule of Criminal Procedure 11(c)(1)(C) to conspiring to distribute and possess with
intent to distribute and possessing with intent to distribute five kilograms or more of cocaine, see
21 U.S.C. §§ 841(a)(1) and 846, and illegally reentering the United States after having been
removed subsequent to a felony conviction, see 8 U.S.C. § 1326(a), (b)(1). The district court
accepted the plea and sentenced him to 120 months of imprisonment, and he did not appeal.

       In April 2020, Quintanilla filed a pro se motion referring to the COVID-19 pandemic,
which the district court construed as a request for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A).   The district court appointed counsel for Quintanilla, and counsel filed a
supplemental motion on Quintanilla’s behalf, asserting that he has underlying medical conditions
that put him at high risk of severe illness from COVID-19, including diabetes, obesity, and
hypertension; that his facility, FCI Oakdale, was among those hardest hit by the pandemic; and
that the 18 U.S.C. § 3553(a) factors weighed in favor of release. The government responded in
opposition, arguing that defendant had not demonstrated sufficiently extraordinary and
compelling reasons and that, even if he had, his motion should be denied because he is a danger
to the community and his release would be inconsistent with the § 3553(a) factors. The district
court denied the motion in a form order, stating that it had considered the applicable § 3553(a)
factors and policy statements and conducted a “complete review” of the merits. Quintanilla
timely appealed from the district court’s order.

                                                   II.

       Since the district court’s denial of Quintanilla’s motion, we have in a trio of cases
provided more guidance on how to evaluate compassionate release motions brought by prisoners.
See United States v. Ruffin, 978 F.3d 1000 (6th Cir. 2020); United States v. Jones, 980 F.3d 1098
 No. 20-5640                   United States v. Quintanilla Navarro                        Page 3


(6th Cir. 2020); United States v. Elias, — F.3d —, 2021 WL 50169 (6th Cir. 2021). Each case
warrants further discussion.

       Ruffin set forth the three substantive requirements that must be met before a district court
may grant compassionate release under 18 U.S.C. § 3582(c)(1)(A). 978 F.3d at 1004–05. First,
“the court initially must ‘find’ that ‘extraordinary and compelling reasons warrant such a
reduction.’” Id. at 1004 (quoting § 3582(c)(1)(A)(i) (brackets omitted)). Second, “the court next
must ‘find’ ‘that such a reduction is consistent with applicable policy statements issued by the
Sentencing Commission.’” Id. at 1005 (quoting § 3582(c)(1)(A)(ii) (brackets omitted)). Third,
“[e]ven if a district court finds that extraordinary and compelling reasons exist and that a
sentence reduction comports with [the applicable policy statements], the court may not grant the
reduction before ‘considering the factors set forth in section 3553(a) to the extent that they are
applicable.’” Id. (quoting § 3582(c)(1)(A) (brackets omitted)).

       Next, in Jones, we elaborated in detail on what is required to “strike the proper balance”
between “accord[ing] due deference to district judges” while still “correct[ing] their factual and
legal errors” in the context of a motion for compassionate release. 980 F.3d at 1112. In so
doing, we acknowledged that district courts are not required to “pen a ‘full opinion’ in every
sentencing or sentencing-modification decision.” Id. (quoting Chavez-Meza v. United States,
138 S. Ct. 1959, 1964 (2018)). So, where “a matter is [ ] conceptually simple . . . and the record
makes clear that the sentencing judge considered the evidence and arguments,” a district court is
not required to render an extensive decision. Id. (alteration in original) (quoting Rita v. United
States, 551 U.S 338, 359 (2007)). But on the other hand, Jones also opined that “[i]n most
circumstances, ‘[a] district court’s use of a barebones form order . . . would be
inadequate.’” Jones, 980 F.3d at 1114 (emphasis added and second alteration in original)
(quoting Chavez-Meza, 138 S. Ct. at 1967). According to Jones, a district court’s use of a form
order is reserved only for cases involving “thorough record evidence of the judge’s factual
decisions.” Id.

       Finally and most recently, Elias clarified that “district courts may deny compassionate-
release motions when any of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do
 No. 20-5640                     United States v. Quintanilla Navarro                      Page 4


not need to address the others.” 2021 WL 50169, at *2. But where the district court grants a
motion for compassionate release, it must of course address all three steps. Id.

                                                  III.

        With the benefit of these three decisions, we turn to the issue presented by Quintanilla’s
appeal: whether the district court abused its discretion by denying his motion for compassionate
release. See Ruffin, 978 F.3d at 1005.

                                                  A.

        Two preliminary observations are in order.

        First, we observe that the district court did not err by skipping right to the § 3553(a)
factors and denying defendant’s motion. Elias settles that matter. 2021 WL 50169, at *2.

        Second, to the extent that one might conclude Jones’s broad assertions about barebones
orders favor reversal here, we disagree.

        The discussion in Jones regarding the insufficiency of so-called barebones orders was not
necessary to the court’s judgment and is accordingly not binding on later panels. See Jones, 980
F.3d at 1116–17 (Cook, J., concurring). The Jones decision contains an erudite discussion of the
scope of a district court’s obligation to explain its weighing of the 18 U.S.C. § 3553(a) factors, a
discussion that provides an overview of the relevant law, and provides thoughtful advice to
district judges. The Jones court held that the explanation in that case was sufficient, and also
opined regarding what would not be sufficient. The former was a basis for upholding the lower
court judgment, while the latter would be a basis for reversing some different judgment. The
former analysis is binding on later panels, but the latter is not.

        Taken in isolation, Jones’s statements about the propriety of barebones orders are in
tension with the Supreme Court’s own observations about their use in Chavez-Meza. There, the
Court explained that a “judge need not provide a lengthy explanation” for reducing a defendant’s
sentence “if the ‘context and the record’ make clear that the judge had ‘a reasoned basis’ for
reducing the defendant’s sentence.” 138 S. Ct. at 1966 (quoting Rita, 551 U.S. at 356, 359). It
then condoned the district court’s use of a barebones form order to resolve a sentencing-
 No. 20-5640                    United States v. Quintanilla Navarro                      Page 5


modification motion brought under § 3582(c)(2) because it was satisfied that the district court
had met that standard. Id. at 1967–68. In particular, the Court looked through to the original
sentencing proceeding and observed that the district court rejected the defendant’s request for a
downward variance by emphasizing that the defendant had distributed a “significant quantity” of
methamphetamine and that methamphetamine had particularly deleterious effects on that specific
community. Id. at 1967. Therefore, when the district court later granted defendant’s motion for
a sentence reduction in a form order, but did not impose the exact sentence the defendant had
requested, the Supreme Court concluded that the record as a whole had convinced it “that the
judge considered the parties’ arguments and had a reasoned basis for exercising his own legal
decisionmaking authority.” Id. (brackets, internal quotation marks, and citation omitted). That is
a far cry from Jones’s unduly restrictive view that barebones orders are to be “reserved for the
simplest of cases” with “thorough record evidence of the [district court]’s factual decisions.”
980 F.3d at 1113–14.

                                                B.

       We therefore follow the guidance of Chavez-Meza and consider whether Quintanilla’s
request for compassionate release and the district court’s denial thereof reflects a “conceptually
simple” matter suitable to resolution via a form order. We conclude that it was, and that the
district court therefore did not abuse its discretion by denying Quintanilla’s motion.

       The district court had before it the record of the original proceedings, including a
presentence report it adopted in full, the sentencing hearing transcript, and the judgment. It is
apparent from the original sentencing records that the district court was concerned that the
defendant had been deported from the United States “numerous times”—the presentence report
establishes that defendant had voluntarily departed the United States (as opposed to being
deported) ten times between 2004 and 2008, and had been deported from the United States six
additional times since then. In addition, defendant’s convictions for possession with intent to
distribute cocaine—for which the presentence report attributed to defendant more than ten
kilograms of cocaine—led the district court to remark that the offense conduct was “very
serious.”   Those concerns led the district court to impose a mandatory-minimum ten-year
 No. 20-5640                    United States v. Quintanilla Navarro                         Page 6


sentence as outlined in Quintanilla’s plea agreement, especially because Quintanilla “doesn’t
seem to learn his lesson very well.”

       A little more than two years later, Quintanilla filed his motion for compassionate release
and requested that the district court reduce his sentence to time served, excusing him from the
remaining seven or so years of his mandatory-minimum sentence. Notably, Quintanilla’s motion
focused exclusively on establishing that the COVID-19 virus established extraordinary and
compelling circumstances under § 3582(c)(1)(A).            He did not argue that his personal
circumstances—beyond the COVID-19 outbreak—had changed so that the district court should
weigh the § 3553(a) factors differently than it had at the original sentencing.

       Accordingly, for largely the same reasons cited by the Chavez-Meza Court, we are
“satisfie[d] . . . that the judge considered the parties’ arguments and ha[d] a reasoned basis for
exercising [her] own legal decisionmaking authority.” 138 S. Ct. at 1967 (second alteration in
original) (internal quotation marks and citation omitted).          Based on the district court’s
observations at the original sentencing proceeding that Quintanilla had committed a serious drug-
trafficking offense and had not learned his lesson from prior run-ins with law enforcement, “[t]he
record as a whole strongly suggests” that the district court’s view of the § 3553 factors had not
changed by the time of Quintanilla’s motion for compassionate release. Id. And so, while a
more detailed order fleshing out the district court’s weighing of the § 3553(a) factors may be
desirable as a general matter, and “under different facts and a different record, the district court’s
use of a barebones form order in response to a motion like [defendant’s] would be inadequate,”
id., we conclude that “given the simplicity of this case . . . the judge’s explanation (minimal as it
was) fell within the scope of the lawful professional judgment that the law confers upon the
sentencing judge.” Id. at 1968.

       This conclusion aligns with United States v. McGuire, where, on nearly identical facts,
we affirmed a district court’s denial of compassionate release. 822 F. App’x 479 (6th Cir. 2020).
There, we found no abuse of discretion where the district court used precisely the same language
to deny McGuire’s motion, stating that it had “considered the relevant § 3553(a) factors and
policy statements” and conducted a “complete review” of the merits. Id. at 480–81. We were
unconcerned that the district court “did not specifically cite which factors guided its decision,”
 No. 20-5640                  United States v. Quintanilla Navarro                       Page 7


because the circumstances—including the defendant’s history of violent crimes and behavior—
were such that it “did not need to.” Id. In other words, “[b]ecause it [was] clear that the judge
relied on the record when declining to modify McGuire’s sentence,” we concluded that “even a
‘barebones form order’ could have sufficed.” Id. (quoting Chavez-Meza, 138 S. Ct. at 1968).
The same can be said for Quintanilla, who like the defendant in McGuire, has an extensive
criminal history—in addition to his repeated illegal reentries, he has been convicted of reckless
driving and driving under the influence several times and arrested for aggravated burglary and
assault. Id. at 480. And just as in McGuire, these facts—among others—made the district
court’s denial of Quintanilla’s motion, and our review thereof, “conceptually simple.” Rita, 551
U.S. at 359.

                                                  IV.

       For these reasons, we affirm the district court’s order denying Quintanilla’s motion for
compassionate release.
 No. 20-5640                    United States v. Quintanilla Navarro                         Page 8


                                           _________________

                                               DISSENT
                                           _________________

       KAREN NELSON MOORE, Circuit Judge, dissenting. I cannot condone the district
court’s issuing a single-sentence order to deny Quintanilla’s request for compassionate release
when a barren record leaves us with nothing to examine on appeal.               Nor can I join the
majority’s discussion of the duty of district courts to explain their factual reasoning in
compassionate-release decisions, which bobs alone in a sea of contrary Supreme Court and Sixth
Circuit precedent. I dissent.

       The majority warps the thoughtful discussion of district courts’ “obligation to provide
reasons” in sentence-modification decisions contained in Chavez-Meza v. United States, — U.S.
—, 138 S. Ct. 1959, 1963 (2018). Chavez-Meza relied heavily on the Court’s earlier decisions in
Rita v. United States, 551 U.S. 338 (2007), which “set forth the law that governs the explanation
requirement at sentencing[,]” Chavez-Meza, 138 S. Ct. at 1963 (describing Rita), and Gall v.
United States, 552 U.S. 38 (2007), “which [the Court] decided the same year as Rita[,]” Chavez-
Meza, 138 S. Ct. at 1964 (describing Gall). In Chavez-Meza, the Court explained that “[a
district] judge need not provide a lengthy explanation if the ‘context and the record’ make clear
that the judge had ‘a reasoned basis’ for reducing the defendant’s sentence.” 138 S. Ct. at 1966
(quoting Rita, 551 U.S. at 356, 359). But the Court continued: “This is not to say that a
disproportionate sentence reduction never may require a more detailed explanation. It could be
that, under different facts and a different record, the district court’s use of a barebones form order
in response to a motion like petitioner’s would be inadequate.” Id. at 1967. The Court viewed
the adequacy of a district court’s factual reasoning as a case-specific inquiry. Id. (“[O]ur task
here is to decide the case before us.”).

       Observing that the district court considered the § 3553(a) sentencing factors at Chavez-
Meza’s initial sentencing hearing, the Court concluded that “the [d]istrict [c]ourt’s explanation
satisfies the standard [that the Court] used in Rita and Gall.” Id. at 1966–67. But the Court was
clear that its determination turned on the district court’s generating a robust record and the case’s
simplicity:
 No. 20-5640                   United States v. Quintanilla Navarro                        Page 9


       [G]iven the simplicity of this case, the judge’s awareness of the arguments, his
       consideration of the relevant sentencing factors, and the intuitive reason why he
       picked a sentence above the very bottom of the new range, the judge’s
       explanation (minimal as it was) fell within the scope of the lawful professional
       judgment that the law confers upon the sentencing judge.

Id. at 1967–68 (second emphasis added).

       So far, all our published compassionate-release decisions have marched in lockstep with
Gall, Rita, and Chavez-Meza. In United States v. Ruffin, 978 F.3d 1000 (6th Cir. 2020), the
record from Ruffin’s original sentencing and the district court’s compassionate-release decision
“more than adequately explained why the § 3553(a) factors did not support a sentence
reduction”; thus, we were “satisfie[d]” that the district court “considered the parties’ arguments
and had a reasoned basis for exercising its own legal decisionmaking authority[,]” id. at 1008
(quoting Rita, 551 U.S. at 356) (alterations and internal quotation marks omitted). Our reasoning
in United States v. Jones, 980 F.3d 1098 (6th Cir. 2020), echoed that of Ruffin: “[r]eading the
judge’s compassionate release decision and the original sentencing hearing transcript together
reveals that the district judge carefully considered all relevant § 3553(a) factors[,]” id. at 1115.
In United States v. Elias, 984 F.3d 516, No. 20-3654, 2021 WL 50169 (6th Cir. Jan. 6, 2021), the
district court cited guidance from the Centers for Disease Control and Prevention, the Bureau of
Prison’s webpage, and a scientific journal in determining that extraordinary and compelling
reasons did not justify compassionate release, id. at *4.       Thus, the district court met our
“require[ment] that the district judge ‘set forth enough to satisfy the appellate court that he has
considered the parties’ arguments and has a reasoned basis for exercising his own legal
decisionmaking authority.’” Id. (quoting Jones, 980 F.3d at 1113).

       Our recent published decision in United States v. Hampton, — F.3d —, No. 20-3649,
2021 WL 164831 (6th Cir. Jan. 19, 2021) is particularly relevant to Quintanilla’s case. In
Hampton, the district court issued a two-line order denying compassionate release: “Defendant’s
Emergency Motion for a Reduction in Sentence Pursuant to 18 U.S.C. 3582(c)(1)(A)(i) is
DENIED for the reasons stated in the response brief.            The Defendant has not met the
requirements of 18 U.S.C. 3582(c)(1)(A)(i).” Id. at *2 (internal citation omitted). Because the
district court “fail[ed] to identify which specific aspect(s) of the government’s brief the district
 No. 20-5640                   United States v. Quintanilla Navarro                       Page 10


court found compelling,” we held that the order deprived Hampton of “meaningful appellate
review.” Id. at *3 (quoting Jones, 980 F.3d at 1116).

       In his compassionate release motion, Quintanilla asserted that he is obese and has
diabetes, high blood pressure, high cholesterol, and liver damage; he pointed out that the Centers
for Disease Control has found that persons with some of Quintanilla’s underlying medical
conditions are at increased risk for severe illness if they contract COVID-19. R. 36 (CR Mot. at
3–4) (Page ID #114–15); see also People with Certain Medical Conditions, CTRS. FOR DISEASE
CONTROL AND PREVENTION (Dec. 29, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-conditions.html. Quintanilla further explained that he is
incarcerated at the Federal Correctional Institution, Oakdale; at the time that he filed his motion,
at least 20% of the persons incarcerated at FCI Oakdale had tested positive for COVID-19, and
the prison had “the sixth highest number of known Covid-19 cases amongst inmates in BOP
prisons.”   R. 36 (CR Mot. at 4) (Page ID #115) (footnote omitted); see also COVID-19
Coronavirus, FED. BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited Jan. 25,
2021) (reporting that 307 incarcerated persons have “recovered” from COVID-19 and eight have
died from the virus in the two FCI Oakdale facilities).

       The majority’s vindication of the district court’s skeletal order and scanty record deviates
from the Supreme Court and our congruous precedent. The district court’s order consists of one
sentence that merely states that the court denies compassionate release “after considering the
applicable factors set forth in 18 U.S.C. § 3553(a) and the applicable policy statements issued by
the Sentencing Commission to the extent they are relevant to whether a reduction is
warranted[.]” R. 44 (Dist. Ct. Order at 1) (Page ID #269). The judge did not expressly consider
any of Quintanilla’s many arguments in favor of compassionate release. R. 34 (CR Mot. at 1)
(Page ID #108); R. 36 (CR Mot. at 1) (Page ID #112); R. 40 (Medical Records at 1) (Page ID
#174); R. 43 (Reply at 1) (Page ID #240). Nor did the court provide any reasoned basis for
denying compassionate release. In short, the district court supplied not one factual reason for its
consideration—if you could call it that—of § 3582(c)(1)(A)’s substantive requirements.

       Looking through to the record from the original sentencing proceeding does not aid our
review in the present case.       The initial sentencing record consists of three documents:
 No. 20-5640                         United States v. Quintanilla Navarro                                  Page 11


the presentence report, R. 47 (PSR at 1) (Page ID #274); the sentencing hearing transcript,
R. 28-1 (Sent’g Hr’g Tr. at 1) (Page ID #71); and the district court’s sentencing judgment, R. 27
(Dist. Ct. J. at 1) (Page ID #60). Because the district judge accepted Quintanilla’s binding plea
agreement pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), R. 25 (Def.’s Sent’g
Mem. at 1) (Page ID #56); R. 28-1 (Sent’g Hr’g Tr. at 2–3) (Page ID #72–73), the judge did not
need to explain in detail the § 3553(a) factors in the sentencing hearing. At the hearing, the
district judge recited the titles of the § 3553(a) factors. Compare 18 U.S.C. § 3553(a), with R.
28-1 (Sent’g Hr’g Tr. at 3) (Page ID #73).1 Otherwise, the judge briefly acknowledged only
Quintanilla’s educational and familial background. R. 28-1 (Sent’g Hr’g Tr. at 3) (Page ID #73).
The judgment is the standard judgment form. R. 27 (Dist. Ct. J. at 1–7) (Page ID #60–66). Of
course, the judge did not need to say more in a routine sentencing proceeding for a defendant
who accepts a Rule 11(c)(1)(C) plea bargain. But the lean record from Quintanilla’s initial
sentencing obliges the district court to say more than one sentence when denying Quintanilla’s
§ 3582(c)(1)(A) motion.

         The majority exaggerates the relevance of the unpublished decision United States v.
McGuire, 822 F. App’x 479 (6th Cir. 2020). Yes, in McGuire, we affirmed a one-sentence order
that is as terse as the one in the present case. But the majority ignores how the district court in
McGuire weighed the § 3553(a) factors during McGuire’s initial sentencing hearing. No. 2:11-
cr-00003, R. 340 (Sent’g Hr’g at 6–15) (Page ID #1134–43). Because the district court built a
lengthy record in the underlying proceedings, the panel majority concluded that the district judge
did not need to articulate his factual reasons further when McGuire submitted his motion for
compassionate release.          Quintanilla’s judge, in comparison, generated next-to-no record in
Quintanilla’s original proceeding and no record whatsoever in considering Quintanilla’s
§ 3582(c)(1)(A) motion.

         In short, I am troubled on two fronts. By leaving us “[a] record that is all bones and no
meat,” the district court has “starve[d] [Quintanilla] of meaningful appellate review.” Jones,

         1“I believe this sentence will comply with all the purposes of the sentencing statute. It will reflect the
seriousness of the offense, promote respect for the law, be a just punishment, protect the public from further crimes
of the defendant, and it will not create unwarranted sentencing disparities because it is a guideline sentence.” R. 28-
1 (Sent’g Hr’g Tr. at 3) (Page ID #73).
 No. 20-5640                         United States v. Quintanilla Navarro                                 Page 12


980 F.3d at 1116. Further, the majority elevates a patchwork of out-of-context dicta from
McGuire—an unpublished opinion—over the thorough explanation of district courts’ obligation
to explain contained in three Supreme Court decisions (Gall, Rita, and Chavez-Meza) and four of
our published compassionate-release precedents (Ruffin, Jones, Elias, and Hampton).2 It is not
our place to ignore precedent and push our own agenda. See Miller v. Caudill, 936 F.3d 442,
447–48 (6th Cir. 2019) (“[P]ublished precedent binds all future panels unless (1) we overrule it
as an en banc court or (2) it conflicts with intervening United States Supreme Court precedent
and thus requires modification.”).

        We ought not condone the district court’s single-sentence dismissal of Quintanilla’s
compassionate-release motion, and I refuse to break the chain of our otherwise harmonious
published compassionate-release case law. I dissent.




        2
          Our unpublished decisions about compassionate release and similar sentence-modification proceedings
further counsel our remanding this case for further proceedings.
        In United States v. Thompson, 832 F. App’x 436 (6th Cir. 2020), we cited Jones, Gall, and Chavez-Meza
when explaining district courts’ duty to explain their factual reasoning in compassionate-release decisions, id. at
437–38.
          United States v. Latham, 809 F. App’x 320 (6th Cir. 2020), involved an incarcerated person’s seeking a
sentence modification pursuant to 18 U.S.C. § 3582(c)(1)(B), which, of course, immediately follows
§ 3582(c)(1)(A), the compassionate-release provision. In Latham, the district judge’s sentence-modification order
“simply recited (in preprinted language) that the court had considered the relevant sentencing factors and that
Latham’s new sentence was within his revised Guidelines range.” Latham, 809 F. App’x at 321. At Latham’s
original sentencing hearing, “the court noted that Latham had ‘a significant criminal record,’ that Latham was
subject to a mandatory life sentence, and that, absent that mandate, the court would have imposed a lesser sentence.”
Id. at 322. The Latham court reasoned: “[o]n this record, that left no explanation—either explicit or implicit—as to
why the [district] court rejected Latham’s arguments that he was entitled to a sentence of less than 360 months.” Id.
Reasoning that the “record as to both [the original- and modified-sentence proceedings] is exceedingly slim[,]” the
Latham court determined that the district judge had failed to satisfy its duty to “‘adequately explain the chosen
sentence to allow for meaningful appellate review.’” Id. at 321–22 (quoting Gall, 552 U.S. at 50). Accordingly, the
Latham court vacated the sentence-modification decision and remanded for further proceedings. Just like the order
that we review here, the Latham judge’s sentence-modification order merely acknowledged the existence of the
pertinent statutory factors. In Latham’s original sentencing hearing, the district judge considered Latham’s criminal
history and his mandatory minimum. Here, the judge arguably did less in Quintanilla’s initial sentencing hearing.
Again, the judge merely recited the § 3553(a) factors’ titles and cursorily acknowledged Quintanilla’s educational
and familial background. At bottom, the record in this case is as skeletal as the one that we deemed “exceedingly
slim” in Latham.